Citation Nr: 1533712	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-27 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a left leg disability. 

2.  Entitlement to service connection for a right knee disability, claimed as secondary to service-connected status post partial lateral meniscectomy, left knee, with traumatic arthritis.  

3.  Entitlement to an increased rating for status post partial lateral meniscectomy, left knee, with traumatic arthritis, currently evaluated as 20 percent disabling.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1989 to May 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2010 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The undersigned conducted a hearing with the Veteran in March 2015 on the last two issues listed on the title page, confirmed by the Veteran as the only two issues on appeal.  See Board Hearing Transcript at 2.  However, a review of the Veteran's claims file indicated that the Veteran had also appealed the denial of service connection for a left leg disability.  As this issue was not discussed at the Veteran's hearing, the Board sent him a letter in July 2015 to clarify whether he wanted an additional hearing for this issue.  The Veteran responded that same month in the negative.  

Additional evidence was associated with the record in relation to the right knee claim in April 2015.  Although not accompanied by a waiver of initial RO consideration, such a waiver is not necessary given the favorable nature of the adjudication of that issue herein.

The issue of entitlement to an increased rating for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent evidence of a current left leg disability.

2.  The Veteran's right knee disability is proximately due to his service-connected status post partial lateral meniscectomy, left knee, with traumatic arthritis.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a left leg disability are not met. 
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  The criteria for secondary service connection for a right knee disability are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in July 2009, prior to the initial January 2010 rating decision.  Specifically, this notice informed the Veteran of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Therefore, the Board finds that VA's duty to notify has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) and post-service medical records have been associated with the claims file.  He has not identified any treatment records that remain outstanding.  

The Veteran has not been provided VA examination in relation to his claim for a left leg disability.  However, a detailed further below, there is no competent evidence of a current disability or persistent or recurrent symptoms of a disability to warrant a VA examination as to this issue.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4).  In summary, the duty to assist is also met.

Left Leg Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  

A review of the evidence of record does not reveal any diagnosis of a left leg disability.  Although the Veteran had an isolated complaint of left leg numbness near his calf in October 2007, neurological examination of the left extremity was normal at that time, and well as on two subsequent occasions.  See VA treatment records dated in October 2007, February 2008, and November 2008.  A symptom such as numbness, alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See, e.g., Sanchez -Benitez v. West, 259 F.3d 1356 (Fed. Cir. 2001).  To the extent that the Veteran asserts he has a left leg disability, he is not competent to do so, as the ability to diagnose a disorder manifested by numbness requires medical expertise.  

In the absence of proof of a present left leg disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).  Accordingly, service connection must be denied.

Right Knee Disability

Service connection is warranted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  

In this case, the Veteran has a current diagnosis of degenerative changes in the right knee, and a tear of the posterior horn of the lateral meniscus.  See January 2008 VA MRI report.  He is also service-connected for status post partial lateral meniscectomy, left knee, with traumatic arthritis.  Finally, in an April 2015 statement, D.T., M.D., a VA physician, provided an opinion stating that the Veteran's right knee disability is more likely than not caused by the altered gait due to the pain, inflammation and instability from his service connected left knee disability.  Dr. D.T.'s opinion is detailed and supported by appropriate rationale, and there is no competent medical opinion to the contrary.  Accordingly, service connection for the right knee disability is established on a secondary basis.  38 C.F.R. § 3.310.  



ORDER

Service connection for a left leg disability is denied.

Service connection for a right knee disability is granted.  


REMAND

The Veteran has testified that his left knee disability had increased in severity.  See Board Hearing Transcript at 10.  In light of his assertion of a worsening of symptoms, to include increased pain, stiffness, buckling, and locking, a new examination is necessary.  Additionally, any outstanding VA treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Then schedule the Veteran for a VA examination to determine the current severity of his left knee disability.  The claims folder must be made available to the examiner for review prior to examination.  All indicated tests and studies should be performed, and all findings reported in detail.  

The examiner should report the range of motion of the left knee in degrees, and whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins. Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be recorded. 

The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what is shown on clinical examination). 

3.  Then readjudicate the claim, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


